Citation Nr: 1716702	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  16-15 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1952 to November 1955.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta in which the RO denied the Veteran's claim for service connection for PTSD.

During the course of the appeal, the evidentiary development has produced evidence suggesting psychiatric conditions other than PTSD.  Most notably, October 2012 VA medical records indicate a positive screening for depression.  In light of the evidence of record and the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has re-characterized the issue, formerly claimed as PTSD, as entitlement to service connection for an acquired psychiatric condition, to include PTSD. 

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts he has a current psychiatric disability due to a stressful event occurring during his basic training when he feared for his life during live-fire exercises.  He asserts that on one occasion a mine exploded, injuring one of his fellow soldiers and that he had to crawl out of the line of fire.  

In a February 2012 Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder, the Veteran indicated that this incident took place at Camp Pickett, VA, during the time period from November 29, 1952 to February 29, 1953.   In subsequent correspondence, the Veteran indicated that the incident occurred at Fort Story, VA in December 1952, while he was with the 870th Transportation Company. 

The RO attempted to verify the Veteran's claimed stressor with the Joint Services Records Research Center (JSRRC).  The AOJ requested information specific to the 870th Transportation Company, located at Fort Story in December 1952.  The JSRRC was unable to verify the stressor, recommending review of the corresponding Morning Reports.  The AOJ then requested Morning Reports from the same time period at Fort Story, but in response, it was noted that upon investigation, no remarks were located in the Morning Reports pertaining to the Veteran.

To date, no efforts have been made to verify whether the Veteran's stressor may have occurred at Camp Pickett, as he originally noted on his February 2012 Statement in Support of Claim.  On remand, the AOJ should request information from all appropriate sources in an attempt to verify whether the incident described by the Veteran may have occurred during training at Camp Pickett at any time from December 1952 to March 1953.   In addition, with respect to the Morning Reports from Fort Story referenced above, the AOJ should arrange to have such reports reviewed again to determine if any event as described by the Veteran occurred at Fort Story during December 1952.  Indeed, while it may be true that the Morning Reports contain no remarks pertaining specifically to the Veteran [as the June 13, 2013 PIES response so indicates], the key question at issue is whether the incident described-a mine explosion injuring personnel during live-fire training exercises-is reported, and not whether the Veteran is specifically referenced.  

Upon completion of the above development, the AOJ should schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any diagnosed psychiatric disability.  The Board notes that, with respect to current disability, although the Veteran's primary care physician at the VA medical center has noted several negative screenings for PTSD throughout the pendency of the appeal, the Veteran is competent to report observable symptomatology of an illness such as nightmares. Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  Furthermore, the Veteran's October 2012 primary care intake records report symptoms of depression.  

The Board adds that although the Veteran's service treatment records are in part missing (fire-related), those that do exist do not document any problems with a psychiatric disability during service.  That stated, a June 5, 1959 VA hospital report notes a diagnosis of psychophysiological gastrointestinal tract reaction, and an April 1980 VA Report of Medical Examination documents complaints of, and treatment for a conversion reaction.  On remand, such history should be addressed by a VA examiner in formulating an opinion as to whether any current psychiatric disability is related to the Veteran's period of service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send notice to the Veteran requesting that he identify any other treatment that he is receiving for his claimed psychiatric condition and request that he forward any additional records to VA to associate with the claims file. 

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

2. Utilizing all appropriate resources, attempt to verify whether the Veteran's claimed in-service stressor-a mine explosion injuring personnel during live-fire exercises-occurred at Camp Pickett during the time period from December 1952 to March 1953.

3. Request another review of the Morning Reports (pertaining to the 870th Transportation Company at Fort Story in December 1952) previously determined to have no remarks specifically pertaining to the Veteran, to determine whether the event described by the Veteran-a mine explosion injuring personnel during live-fire exercises-can be verified, regardless of whether the Veteran is personally named in the reports.   An update or addendum should be associated with the Veteran's claims file reflecting the findings, if any. 

4. Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of the Veteran's claimed psychiatric disability.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should take a history from the Veteran regarding the development of his claimed psychiatric disability.  Then upon examination of the Veteran, the examiner should do each of the following:

a.) Clarify the Veteran's current psychiatric 
disabilities, if any, to include depression and/or PTSD.  

b.) If no current disability is identified, please indicate 
how you came to that conclusion.

c.) If PTSD is diagnosed, please indicate the 
stressor(s) upon which the diagnosis is based.   The examiner should offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's reported stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to those reported stressors.

d.) If a disability or disabilities other than PTSD is 
diagnosed, is it at least as likely as not that such disability had its onset in, or is otherwise related to the Veteran's period of active service from 1952 to 1955.  
In response to the questions above, please comment upon the Veteran's reported stressor, his June 5, 1959 diagnosis of psychophysiological gastrointestinal tract reaction, and his April 1980 VA Report of Medical Examination documenting complaints of, and treatment for a conversion reaction.

A clear rationale for all opinions is necessary to properly adjudicate the claim. 

5. After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




